                    Case 1:19-cr-00833-SHS Document 93 Filed 07/16/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 j·. Usoc   soNY
                                                                                  DOc.1.HvfENT
                                                                                                                    ·
------------------------------------------------------x
                                                                              ffELBCTR01':1CALLY FILED :
UNITED STATES OF AMERICA,                                 l 9-Cr-833 (SHS)     l ooc #~
                  -v-                                     ORDER
                                                                               ID.ATE~: j)i~~- .
ANTHONY CHEEDIE, ET AL.,

                           Defendants.

------------------------------------------------------x

SIDNEY H. STEIN, U.S . District Judge .

       A bail review hearing having been held on July 15, 2020, with counsel for all parties and defendant
present,

         IT IS HEREBY ORDERED that the following additional bail conditions are imposed:

        1. Defendant shall report to the Geisinger Marworth Treatment Center in Waverly, PA, as soon as
a bed is available. If a bed is not available within 10 days, counsel shall notify the Court, in writing;

       2. Defendant shall successfully complete an alcohol abuse treatment program for a period of 30
days or longer, at the direction of the Geisinger Marworth Treatment Center;

      (3) Upon completion of the program, defendant shall be placed on home detention with location
monitoring;

        (4) Defendant may be permitted to self-install the home monitoring unit under the direction of
Pretrial Services;

        (5) Defendant shall reside with his parents at 2021 57 th Street, Brooklyn, New York, and may not
relocate without the prior approval of Pretrial Services;

         (6) After defendant is discharged from the treatment program, he shall report to Pretrial Services to be
fitted for electronic monitoring; and

         (7) All previously imposed conditions remain in effect.

Dated: New York, New York
       July 16, 2020
